Citation Nr: 0624518	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-27 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea, to include as secondary to post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a skin disorder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to May 
1968.

This matter is on appeal to the Board of Veteran's Appeals 
(Board) from July 2002 and September 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, that addressed the initial disability 
ratings that remain on appeal.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented, the RO determination in January 2005 regarding 
sleep apnea notwithstanding.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  Accordingly, the issue has been 
recharacterized as reported on the title page.  The record 
shows that the RO accepted correspondence it received from 
the veteran in August 2004 as an application to reopen the 
claim of service connection for sleep apnea.

The issues of entitlement to an initial evaluation in excess 
of 50 percent for PTSD and entitlement to an initial 
evaluation in excess of 10 percent for a skin disorder are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to PTSD was denied by an August 2004 
Board decision.

2.  Evidence received since the August 2004 Board decision 
bears directly or substantially upon the specific matter of 
entitlement to service connection for sleep apnea, it is not 
cumulative or redundant, and it relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for sleep apnea.

3.  The medical evidence does not associate the veteran's 
sleep apnea to his military service or to a service-connected 
disorder, to include PTSD, on any basis.

4.  The manifestations of diarrhea and constipation and 
abdominal distress more nearly approximate severe IBS.


CONCLUSIONS OF LAW

1.  New and material evidence having been received since the 
August 2004 Board decision, the claim of entitlement to 
service connection for sleep apnea is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  Sleep apnea was not incurred in or aggravated by service 
and it is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

3.  The criteria for an initial disability evaluation of 30 
percent for IBS have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.114, Diagnostic Code 
7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen the claim 
for service connection for sleep apnea and to establish 
service connection for the disability.  That was accomplished 
through the comprehensive VCAA notice issued in September 
2004 that complied with the necessary content requirements.  
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006). 

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the veteran's claim 
for service connection.  Therefore, regardless of whether the 
requirements of the VCAA have been met in this case as to the 
requirements of new and material evidence, no harm or 
prejudice to the appellant has resulted since this 
determination is favorable to the veteran, to this extent.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Regarding a determination on the merits, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
This was accomplished in the September 2004 VCAA notice.  As 
such, the Board finds that the correspondence VA issued 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claim as required 
by Quartuccio and Kent, supra.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial decision on a claim for VA benefits.  The VCAA 
notice in this case was provided to the veteran prior to the 
RO adjudication in January 2005 and as a result the timing of 
the notice does comply with the express requirements of the 
law as discussed in Pelegrini.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed, 
the Board has found that the veteran was provided every 
opportunity to identify and submit evidence in support of the 
claim.  See also, VAOPGCPREC 01-04.  Collectively, the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of this claim.  The Board notes that the September 
2004 letter had specific references on page 4 to advise VA if 
there was any other evidence or information he thought would 
support his claim.  This statement is an adequate 
presentation of the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements before the January 2005 determination.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board obtained service medical records, VA 
medical records and a VA medical nexus opinion.  Thus, the 
Board finds the development is adequate when read in its 
entirety and that it satisfied the obligations established in 
the VCAA.  There is no potential for prejudice in any 
deficiency regarding the notice elements of the initial 
rating or the effective date for service connection since the 
Board is denying the claim for service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the initial evaluation for IBS, this decision 
grants the maximum schedular evaluation for IBS for the 
entire appeal period.  This was the benefit sought and 
therefore the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the requirements of 
the VCAA have been met in this case, no harm or prejudice to 
the appellant has resulted.  See, e.g. Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  VA's duty to assist 
the veteran in the development of the claim has been 
satisfied and the Board will turn to a discussion of the 
issues on the merits.


Analysis

Service Connection for Sleep Apnea

The Board will first address the question of whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection sleep apnea.  
After a review of the evidence of record, the Board finds 
that new and material evidence has been received to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104.  For applications 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2005).  The 
credibility of the evidence is presumed for the purpose of 
reopening a claim.  Justus v. Principi, 3 Vet. App. 510 
(1992). 

When the Board initially considered the claim in August 2004, 
the evidence consisted of the veteran's service medical 
records and primarily VA treatment records.  These records 
did not include a diagnosis of sleep apnea.  The veteran did 
complain of difficulty sleeping but as the Board noted the 
veteran stated he had not been treated for sleep apnea.  
Thus, the Board denied the claim in view of the absence of 
current medical diagnosis of the claimed sleep apnea.  

In summary, the evidence received since the August 2004 
decision contains VA clinical records showing a sleep study 
and a diagnosis of obstructive sleep apnea.  A subsequent VA 
examination in December 2004 confirmed sleep apnea.  This 
evidence clearly relates to an unestablished fact necessary 
to substantiate the claim.  It shows the current diagnosis of 
obstructive sleep apnea.  Thus, the evidence received 
subsequent to the August 2004 Board decision is new and 
material and does serve to reopen the appellant's claim of 
entitlement to service connection for his sleep apnea.  The 
evidence raises a reasonable possibility of substantiating 
the claims since it provides competent evidence of a missing 
element of current medical evidence of the disability, which 
is an essential element to establish service connection.  38 
C.F.R. § 3.156(a).  

In Bernard v. Brown, the Court held that when the Board

addresses in its decision a question 
that had not been addressed by the RO, 
it must consider whether the claimant 
has been given adequate notice of the 
need to submit evidence or argument on 
that question and an opportunity to 
submit such evidence and argument and to 
address that question at a hearing, and, 
if not, whether the claimant has been 
prejudiced thereby. 

Bernard, 4 Vet. App. 384, 394 (1993).  The Board has found 
that new and material evidence was submitted to reopen the 
veteran's claim of entitlement to service connection for 
sleep apnea, but concludes that the veteran would not be 
prejudiced under Bernard by proceeding on the merits.  In 
this case, the RO reopened the issue of entitlement to 
service connection for sleep apnea, and adjudicated the claim 
on the merits.  

Turning to the merits of the claim, the law provides that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Alternatively, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service or that it is proximately due 
to or the result of a service connected disability.  38 
C.F.R. §§ 3.303(d), 3.310(a).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  As 
applicable to claims of secondary service connection, see 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of evidence of record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." 

The veteran has met the first element to establish 
entitlement to service connection; that is, he has a current 
diagnosis of the disability at issue, sleep apnea.  However, 
he does not satisfy the other elements needed to prevail on a 
claim for service connection.  In this regard, there is no 
competent evidence associating his sleep apnea to the 
veteran's military service or the service-connected PTSD.  A 
VA examiner in December 2004 reviewed the veteran's records 
and expressed the opinion that the veteran's sleep apnea was 
unrelated to PTSD specifically, and that it was obstructive 
and more likely related to the veteran's age and his body 
habitus as sleep apnea was not noted in the record prior to 
the late 1990's.  The examiner's opinion was expressed in 
terms of whether the veteran's sleep apnea was as likely as 
not related to PTSD principally as that was the specified 
basis for the claim.  However, read fairly it was an 
unfavorable opinion on any basis.  An etiological opinion 
should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words.  See, 
e.g., Lee v. Brown, 10 Vet. App. 336, 339 (1997).

The veteran may not be satisfied with the substance of the 
examiner's opinion, but it is clear from the report that the 
examiner reviewed the claims file, conducted an independent 
examination, and if the opinion is read fairly concluded that 
there was no evidence to support a conclusion that the 
appellant's sleep apnea was related to his military service 
or his PTSD on any basis.  The examiner also discussed the 
case with a clinician having familiarity with sleep apnea and 
referred to information in a medical treatise to support the 
negative opinion.  Furthermore, the examiner was asked to 
frame the opinion of a likely relationship in positive terms 
(as likely as not) and the negative nexus/etiological 
statement expressed as "less than likely" appears to 
accurately reflect the intended interpretation of the report.  
The examiner did not identify any evidence that would support 
the claim on any basis.  See for example Schroeder v. West, 
212 F.3d 1265 (Fed. Cir. 2000);  Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000) and Molloy v. Brown, 9 Vet. App. 513 
(1996).  

Accordingly, the requirements to prevail on a claim of 
entitlement to service connection have not been satisfied.  
The only competent and probative medical evidence on file is 
the opinion of a VA examiner which, read in context, does not 
associate the veteran's sleep apnea with any service incident 
or a service-connected disability.  

Essentially, the veteran's claim rests upon his arguments 
solely.  However, neither the veteran nor his attorney is 
competent to address causation or etiology of his sleep 
apnea.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered where the determination demands 
competent medical evidence.  Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot disregard the competent VA 
medical opinion of record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board cannot ignore that the objection to the recent VA 
opinion rests on the assertion that it was cursory.  However, 
the examiner reviewed the record, sought additional medical 
consultation and reviewed medical literature in formulating 
the negative opinion.  In response to the opinion the veteran 
or his attorney has not identified any competent evidence 
that would serve to rebut the VA opinion or reasonably call 
into question the opinion against service connection that the 
VA examiner provided in December 2004.  Therefore, the Board 
finds the VA opinion is entitled to substantial probative 
weight in view of the thorough review and the absence of any 
similarly competent opinion supporting the claim on any 
basis.  Furthermore, the VCAA duty to assist regarding the 
necessity of a medical examination/opinion does not require 
another opinion where, as here, a veteran simply relates a 
disorder to military service or a service connected 
disability and there is no competent medical opinion linking 
it to service or other competent evidence he suffered an 
event or injury in service that may be associated with 
symptoms he reported.  See Duenas v. Principi, 18 Vet. App. 
514, 519-20 (2004).  

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to establish 
entitlement to service connection for sleep apnea.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Ferguson v. Principi, 273 F.3d 1072, 1076 (Fed. Cir. 2001); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Initial Evaluation of IBS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where, as here, a 
veteran appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(a), (b)(2) (providing that the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, unless 
specifically provided on basis of facts found). 

The maximum rating is 30 percent for severe irritable colon 
syndrome manifested by diarrhea, or alternating diarrhea with 
constipation, with more or less constant abdominal distress.  
A 10 percent rating is provided for moderate disability, with 
frequent episodes of bowel disturbance and abdominal 
distress.  A 0 percent evaluation is provided for a mild 
disability, with disturbances of bowel function with 
occasional episodes of abdominal distress.  38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  

The VA examiner in April 2003 noted frequent gastrointestinal 
manifestations, primarily constipation and diarrhea with 
cramping that were deemed as consistent with IBS.  The record 
prior to and since that examination, in particular the VA 
examination late in 2004, confirms that the veteran's 
presentation is more nearly approximated by alternating 
diarrhea and constipation and essentially constant distress 
from his symptoms.  This was apparent in the April and June 
2004 outpatient reports and the level of disability could be 
reasonably inferred from the August 2003 evaluation, although 
the examiner felt IBS was mild.  However, the VA examiner in 
September 2004 described the veteran's IBS manifestations as 
contemplated in the 30 percent evaluation.  Thus, on a facts 
found basis the Board believes that the criteria for a 30 
percent evaluation are established for the entire period from 
July 2002.  In summary, it is sufficiently demonstrated that 
the chronic IBS is a persistent problem and the primary 
manifestations as recently described would likely equate with 
constant abdominal distress.  38 C.F.R. § 4.7.


ORDER

Service connection for sleep apnea is denied.

An initial evaluation of 30 percent for IBS is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


REMAND

The record shows that the most recent comprehensive 
examination for PTSD was early in 2003 and the veteran 
recently reported that his "former Doctor" opined that his 
PTSD had worsened and that he should be evaluated for a 
possible increase.  Where a claimant affirmatively asserts to 
the Board that a further increase in disability has occurred 
subsequent to the prior examination and decision, an 
additional examination may be required.  Here the issue is 
reasonably raised by the claimant and the evidence of record 
contains no recent comprehensive evaluation.  An examination 
which was adequate for purposes of a determination of the 
claim by the agency of original jurisdiction will ordinarily 
be adequate for purposes of the Board's determination, except 
to the extent that the claimant asserts that the disability 
in question has undergone an increase in severity since the 
time of the examination.  See VAOPGCPREC 11-95.  

Regarding the initial evaluation of the veteran's skin 
disorder, the current record is inadequate for an informed 
decision since there is no medical assessment of the 
percentage of body surface affected and the percentage of 
exposed surface affected which is an alternative basis for 
the interval ratings under the revised rating criteria, 
effective August 30, 2002.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  

3.  The veteran must be scheduled for a 
dermatology examination to determine the 
nature and extent of involvement from the 
service-connected skin disorder rated as 
"skin rash" according to the rating 
criteria, effective August 30, 2002.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must state to 
what extent topical or systemic therapy 
is required.  The examiner must report 
the percent of the entire body surface 
affected, whether the affected area is 
solely exposed surface, and if so the 
percent of the exposed body area that is 
affected.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

4.  The veteran must be scheduled for a 
psychiatric examination regarding the 
severity of his PTSD.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD: depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a GAF, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  Thereafter, the RO must review the 
claims file and ensure that the proper 
records have been obtained and that any 
VA examination report addresses all 
actions requested.  If it does not, it 
must be returned to the examiner for 
corrective action.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the veteran's 
claims of entitlement to an initial 
evaluation in excess of 50 percent for 
service-connected PTSD and an initial 
evaluation in excess of 10 percent must 
be readjudicated.  If any benefit sought 
on appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


